 AO 154 (10/03) Substitution of Attorney



                                            UNITED STATES DISTRICT COURT
                                                       Eastern      District of        California

                      Tristan D. Allan                                            CONSENT ORDER GRANTING
                                                  Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                               V.
                       P. Sahota, et al.,
                                                                                  CASE NUMBER: 2:16-cv-00695-AC
                                                Defendant (s),

            Notice is hereby given that, subject to approval by the court,                              P. Sahota, M.D.                          substitutes
                                                                                                              (Party (s) Name)

                               Thomas P. Feher                                    , State Bar No.             149944              as counsel of record in place
                              (Name of New Attorney)

 place of       Jeremy Duggan, Deputy Attorney General                                                                                                         .
                                                              (Name of Attorney (s) Withdrawing Appearance)



 Contact information for new counsel is as follows:
            Firm Name:                     LeBeau – Thelen, LLP
            Address:                       P.O. Box 12092, Bakersfield, CA 93389-2092
            Telephone:                     661-325-8962                                  Facsimile 661-325-1127
            E-Mail (Optional):             tfeher@lebeauthelen.com


 I consent to the above substitution.
 Date:          2/6/19                                                                                               /s/ P. Sahota
                                                                                                                   (Signature of Party (s))

 I consent to being substituted.
 Date:          2/6/19                                                                                           /s/ Jeremy Duggan
                                                                                                          (Signature of Former Attorney (s))

 I consent to the above substitution.
 Date:          2/6/19                                                                                          /s/ Thomas P. Feher
                                                                                                                (Signature of New Attorney)



 The substitution of attorney is hereby approved and so ORDERED.


 Date:          September 12, 2019
                                                                                                          United States Magistrate Judge

 [Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
AC/vis:alla0695.atty.sub.po
